Citation Nr: 1606913	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 10 percent for irritable bowel syndrome (IBS).

3.  Entitlement to a rating higher than 10 percent for headaches.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss, and if so, whether service connection is warranted.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A September 2011 rating decision granted a higher 50 percent rating for PTSD effective from April 4, 2011, and denied a higher rating for IBS.  An April 2013 rating decision denied a higher rating for headaches, and declined to reopen a previously denied claim for service connection for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2015.  A copy of the hearing transcript is of record.

During his hearing, the Veteran testified that he stopped working in 2011 due to symptoms associated with his service-connected disabilities.  Notably, the Veteran was denied entitlement to a TDIU in an April 2012 rating decision.  However, a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, because the Veteran has continued to provide evidence in support of a TDIU, that issue remains on appeal.

The issues of entitlement to an increased rating for a right knee disability, and service connection for hemorrhoids secondary to IBS, have been raised by the record in a December 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a rating higher than 50 percent for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  IBS is manifested by alternating diarrhea and constipation and requires continuous medication for control.

2.  Headaches are not manifested by characteristic prostrating attacks occurring once a month on average.

3.  The Veteran did not perfect an appeal a May 2004 rating decision which denied service connection for bilateral hearing loss, and evidence received after this rating decision does not relate to a previously unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.114, DC 7913 (2015).

2.  The criteria for a rating higher than 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.124a, DC 8100 (2015).

3.  The May 2004 rating decision denying service connection for bilateral hearing loss is final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in letters dated June 2011 and December 2012, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected disabilities on appeal.  Although the Veteran's most recent VA examinations are from January 2013, he has not indicated that his conditions have worsened since that time, and therefore additional examinations are not necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).  

In addition, in the context of claims to reopen, the duty to provide an examination or opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  As discussed below, new and material evidence has not been presented, and therefore a VA examination is not necessary for this claim to reopen.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  IBS

The Veteran's IBS is currently rated at 10 percent under Diagnostic Code 7319.  Under that code, a 10 percent rating is assigned for "moderate" conditions manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned where the condition is "severe," manifested by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319 (2015).

The Veteran underwent a VA examination in July 2011.  He reported symptoms of diarrhea and constipation every few days, lasting one to three days per episode.  Diarrhea was mild and intermittent.  There were no associated weight changes.  He also reported abdominal pain, cramps and distress every few days.  On examination, there was no evidence of malnutrition, anemia, weight change, or debility.

An additional VA examination was conducted in January 2012.  The Veteran reported having six to eight watery stools per day.  This recurred on a daily basis. He stated he would also have two or three days of no bowel movements, then restart the cycle.  His weight was stable.

Another VA examination was obtained in January 2013.  He reported that when he had IBS flares, it was a one to two day event.  He reported having cramping and developing watery diarrhea after the initial bowel movement.  He would then have one to two days of constipation.  Symptoms varied but occurred about twice per week.  He treated his condition with medication.  The examiner recorded the Veteran's condition as being manifested by alternating diarrhea and constipation, with no distention, anemia, nausea, or vomiting.  "Frequent" episodes of bowel disturbance with abdominal distress were also noted.  There was no associated weight loss or malnutrition.

At his December 2015 hearing, the Veteran testified that he had diarrhea and stomach cramping for two or three days after his nightmares.  He also could not remember the last time he had a solid bowel movement.  He treated condition with medication, and used a heating pad for cramps.  He did not wear an absorbent pad but stated that there have been times when he had to change his underwear.  His wife presented similar testimony.

Based on the evidence of record, the Board finds that a 30 percent rating under DC 7913 is warranted.  As noted above, this rating is assigned for "severe" diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The July 2011 and January 2013 VA examinations document alternating symptoms of diarrhea and constipation, although the latter also stated that the Veteran's condition was manifested by frequent episodes of abdominal distress, rather than the "more or less constant" distress contemplated by the 30 percent rating.  However, the examiner further noted that the Veteran's condition required continuous medication for control, and the Veteran has since testified that he could not remember his last solid bowel movement, which is consistent with a near-constant level of distress.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that his IBS is approximated by the 30 percent rating under DC 7913.  38 C.F.R. § 4.3.

The Veteran also testified that he did not wear an absorbent pad but stated that there have been times when he had to change his underwear.  Another potentially applicable DC is 7332 for impairment of sphincter control.  Under that code, a 10 percent rating is appropriate for constant, slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing a pad.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  Complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, DC 7332 (2015).  However, the Veteran's testimony that he does not wear pads indicates that, at worst, his condition is consistent with only a 10 percent rating under DC 7332.  A separate rating under this code is also not warranted.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

B.  Headaches

The Veteran is currently assigned a 10 percent rating for headaches under DC 8100, which provides that a maximum 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Headaches will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months.  Prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2015).

The rating criteria do not define "prostrating," nor has the U.S. Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The Veteran underwent a VA examination in January 2012.  The Veteran reported no change in his headaches over the last five years.  He reported having migraines once or twice a week.  If he takes his medication soon enough, he could minimize the headache.  He stated that it took about 25 minutes for the medication to work.  He rarely had a prostrating episode, and could not remember the last one he had.

He underwent another VA examination in January 2013.  He again reported that, if he "catches" the headache soon enough, then his medications would help.  If he lets them go too long, he experienced a bad migraine and had to lie down and put a cold pack on his head.  These "bad" headaches lasted about three hours, whereas the lesser ones were about ninety minutes.  He reported some occasional nausea with his headaches.  The examiner noted nausea and sound sensitivity associated with headaches, but that the Veteran did not have characteristic prostrating attacks.

At his December 2015 hearing, the Veteran and his wife collectively testified that he experienced headaches every other day, which rated 5/10 to 6/10 in severity.  He again reported that medications prevented them from being worse, but that if he missed his medications, he had to lay down with an ice pack on his head.

Based on this evidence, the Board finds that a rating higher than 10 percent is not warranted.  As noted above, a higher 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months.  Here, the Veteran could not recall his last prostrating attack during his January 2012 examination.  Based on a history provided by the Veteran, the January 2013 examiner stated that the Veteran did not have characteristic prostrating attacks, and the December 2015 testimony from him and his wife was generally consistent with this previously reported history.  Therefore, characteristic prostrating attacks occurring once a month have not been demonstrated, and a higher rating is not appropriate.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's IBS and headaches with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the diarrhea, constipation, and abdominal distress associated with the Veteran's IBS are expressly contemplated by the rating schedule.  As noted earlier, another Diagnostic Code in the rating schedule contemplates symptoms of leakage and the use of a pad.  Similarly, the basic symptoms of headaches are also contemplated by the rating schedule.  There is no indication that either condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's IBS and headaches do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for either condition.  As to employment, the Veteran has not been employed during the appeal period, and therefore there cannot, by definition, be any marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 . 

 "New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran was denied service connection for hearing loss in a May 2004 rating decision.  He filed a timely notice of disagreement, and his claim was readjudicated in a July 2006 statement of the case (SOC), However, the Veteran did not then perfect an appeal of his claim to the Board following the promulgation of the SOC.  Therefore, the May 2004 rating decision is final.  38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

At the time of this prior denial, the evidence established a current hearing loss disability and noise exposure in service, but did not establish a nexus between the two.

Since the prior adjudication of the Veteran's claim, new evidence has been received.  The Veteran underwent a VA examination in May 2006.  He reported exposure to combat noise in service, and his examination revealed current hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner concluded that the Veteran's hearing loss was less likely than not related to service, based on normal hearing levels at induction and separation, with no significant change between evaluations.  The Veteran also reported recognizing hearing loss about 15 years after service.

The Veteran provided private treatment records from March 2009 which show current bilateral hearing loss.  He also submitted a December 2012 statement from a fellow serviceman, who stated his contention that noise exposure in service was "detrimental to our hearing ability."  The Veteran also testified at his December 2015 hearing that he was exposed to noise in service from various sources, including mortars, artillery, and firefights.  He reported that he first noticed hearing problems during his post-service employment at Tyson foods.  Finally, he submitted a December 2015 statement from his wife, who noted that his hearing had gotten worse.

This evidence is new, as it was not of record at the time of the prior denial.  However, it is not material.  The March 2009 treatment records submitted by the Veteran only serve to establish a current disability, and his testimony regarding noise exposure in service only establishes an in-service incurrence of the condition, namely the noise exposure.  These elements were already clearly established at the time of the May 2004 denial.

Both the May 2006 VA examination and the December 2012 statement from the Veteran's service comrade address the previously unestablished nexus element of the claim.  However, the VA examiner provided a negative opinion.  Also, the Veteran's service comrade has not been shown to have the necessary knowledge or expertise to be capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, neither the negative opinion of the VA examiner nor the lay testimony of the Veteran's service comrade raises a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss, even when viewed with the evidence of record at the time of the May 2004 denial.

As new and material evidence has not been received, the claim for service connection for hearing loss is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

A 30 percent rating for IBS is granted.

A rating higher than 10 percent for headaches is denied.

The petition to reopen the previously denied claim for service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues of an increased rating for PTSD and entitlement to a TDIU.

With respect to PTSD, the Veteran testified at his December 2015 hearing that he experienced symptoms of suicidal ideation.  He also submitted a December 2015 statement from his wife that he demonstrated some obsessive-compulsive behavior, such as lining up his television remotes or fingertips, repeating words, and tapping.  These symptoms were not documented in the numerous treatment records addressing PTSD during the appeal period, and may indicate a worsening of his condition, particularly since his last VA examination in January 2013.  Caluza v. Brown, 7 Vet. App. 498, 505  -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

As his claim is being remanded, his most recent treatment records should also be obtained.

Moreover, because any adjudication of the Veteran's rating for PTSD may affect his claim for a TDIU, that claim must also be remanded.  Therefore, these claims must both be remanded to allow for concurrent consideration and adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  Notably, the Veteran recently filed additional claims, which the Board has referred to the AOJ, and which may also have a bearing on his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from November 2013 through the present and associate them with the claims file.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD, and its impact on his occupational and social functioning.  The claims file should be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  All indicated tests and studies should also be completed, including a full mental status examination.

3.  Review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


